DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-12 are pending in the application.
Priority
	This application is a continuation of U.S. Patent Application No. 16/254,449, which is a continuation of 15/908,366, filed February 28, 2018, which is a continuation of U.S. Application No. 15/400,208, filed January 6, 2017, which claims priority to U.S. Provisional Patent Application No. 62/276,763, filed January 8, 2016.
Terminal Disclaimer
The terminal disclaimer filed on 12/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,938,254,
U.S. Patent No. 10,227,325 or U.S. Patent No. 10,618,883 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed methods of treating a hematological malignancy comprising administering a therapeutically effective amount of a compound as recited in claim 1 are novel and unobvious over the prior art.  The closest prior art is found in WO 2010/053732 A1 (cited by Applicants), which (see p. 9) discloses methods of treating cancer comprising administering compounds of structure 
    PNG
    media_image1.png
    145
    361
    media_image1.png
    Greyscale
, including for example, the compound 
    PNG
    media_image2.png
    180
    512
    media_image2.png
    Greyscale
.  However, the compound fails to meet the structural limitations of current claim 1.  Accordingly, an ordinary artisan at the time the application was effectively filed would not have found it obvious to prepare and test any of the four compounds recited in claim 1. Accordingly, the current claims are allowable.  
There is no teaching, suggestion or motivation for the currently-claimed methods in the cited prior art or its combination with any other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-12 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/JOHN M MAURO/Primary Examiner, Art Unit 1625